 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JEFFREY ANTIDORMI,
                                                   1:18-cv-1344
                        Plaintiff,                 (GLS/CFH)

                 v.

NATIONAL RAILROAD
PASSENGER CORP.,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Shapero Roloff Co., LPA                 ANDREW JOHN THOMPSON,
U.S. Bank Centre                        ESQ.
1350 Euclid Ave.
Suite 1550
Cleveland, OH 44115

Flynn & Wietzke, P.C.                   MARC T. WIETZKE, ESQ.
1205 Franklin Ave
Suite 370
Garden City, NY 11530

FOR THE DEFENDANT:
Littler, Mendelson Law Firm             PAMELA S.C. REYNOLDS,
375 Woodcliff Drive, 2nd Floor          ESQ.
Fairport, NY 14450

Gary L. Sharpe
Senior District Judge
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 2 of 20




                   MEMORANDUM-DECISION AND ORDER

                                I. Introduction

        Plaintiff Jeffrey Antidormi commenced this action under Title I of the

Americans with Disabilities Act1 (ADA) and Section 504 of the

Rehabilitation Act2 against his employer, defendant National Railroad

Passenger Corp. (hereinafter “Amtrak”). (Compl., Dkt. No. 1.) Pending is

Amtrak’s motion to exclude Antidormi’s expert witness testimony, and

Amtrak’s motion for summary judgment. (Dkt. Nos. 38, 40.) For the

following reasons, Amtrak’s motion for summary judgment is granted and

its motion to preclude Antidormi’s expert witness testimony is denied as

moot.

                                II. Background

A.      Facts3

        In October 2003, Antidormi began working for Amtrak as an assistant

conductor. (Defs.’ Statement of Material Facts (SMF) ¶ 4, Dkt. No. 40,



        1
            See 42 U.S.C. §§ 12101-17.
        2
            See 29 U.S.C. § 794.
        3
            Unless otherwise noted, the facts are undisputed.
                                         2
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 3 of 20




Attach. 8.) He was eventually promoted to conductor, and stayed in this

position until February 2014, when he began working as a baggageman.

(Id. ¶¶ 4-5.)

      Prior to January 2012, the applicable regulations did not address

color vision requirements for conductors and assistant conductors. (Id.

¶ 7.) Throughout 2003 and 2011, Amtrak had its own color vision

requirements for conductors and assistant conductors, and Antidormi was

certified several times by Amtrak to work in these roles. (Id. ¶¶ 8-9.)

      In 2008, Congress passed the Rail Safety Improvement Act of 2008,

which “‘directed the Federal Railroad Administration ([ ]FRA[ ]) to, among

other things, promulgate new safety regulations,’” and, accordingly, in

January 2012, “the FRA implemented conductor certification standards.”

(Id. ¶¶ 10-11 (alterations and citation omitted).) At that time, Anitidormi

“was a [c]onductor within the meaning of the FRA’s regulations and,

therefore, was subject to the regulations.” (Id. ¶ 12.)

      “An essential function of the role of a [c]onductor and [a]ssistant

[c]onductor is the ability to maintain FRA certification.” (Id. ¶ 13.) Among

several approved tests for “determining whether a person has the ability to

recognize and distinguish among the colors used as signals in the railroad

                                       3
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 4 of 20




industry” is the Ishihara plate test. (Id. ¶¶ 16-17.) Antidormi took, and

failed, the Ishihara test. (Id. ¶¶ 28-29.)

      1.     Antidormi’s Removal from the Conductor Position

      After learning that he failed the Ishihara color vision test, Amtrak

removed Antidormi from his conductor position, and Amtrak’s medical

services sent Antidormi a letter requesting that he “submit additional

information from his personal doctor—specifically, an evaluation of color-

vision using one of the FRA-accepted tests listed in the regulations.” (Id.

¶ 30.) Antidormi went to his eye doctor, who, after examining him, notified

Amtrak that Antidormi “had only scored one correct answer with each eye

and was diagnosed with ‘Deutanopia (strong Red/Green Color

Deficiency).’” (Id. ¶¶ 32-34.) Antidormi then took Amtrak’s color vision

field test (CVFT), and, “[o]ut of 90 possible correct responses, [Antidormi]

missed 15—all of which were errors involving red or yellow lights.” (Id.

¶¶ 35-39.)

      After learning of Antidormi’s CVFT results, Amtrak’s medical director

determined that Antidormi was medically disqualified from serving as a

conductor. (Id. ¶ 41.) On December 9, 2013, Amtrak sent Antidormi a

letter “explaining that he was medically disqualified from service as a

                                        4
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 5 of 20




[c]onductor, and presenting him with several options, including the option

to apply for an accommodation through Amtrak’s ADA Panel.” (Id. ¶ 42.)

The “System General Trainmaster also sent Antidormi a letter a few days

later confirming that he had failed the color-vision field test and that the

medical department determined he was medically disqualified from his job

as a [c]onductor.” (Id. ¶ 43.) Antidormi sent a “formal rebuttal” letter,

dated December 23, 2013, to Amtrak’s system general trainmaster, stating

that “he was in the process of making another eye doctor appointment and

would forward the results when he had them.” (Id. ¶¶ 46-47.)

      After visiting with another eye doctor, Antidormi sent Amtrak a letter

regarding his eye exam stating that he was “deuteranomalous (mild form of

color deficiency),” and that he “would be able to see colors but not see

green the way ‘normals’ do.” (Id. ¶¶ 48-51.) No test results were attached

to the letter, nor did the letter indicate what type of color-vision test was

performed. (Id. ¶ 52.) Amtrak’s medical director emailed the system

general trainmaster “stating that the letter merely confirmed [Antidormi’s]

color deficiency,” and, thus, “there was no change to the decision to deny

[Antidormi’s] medical certification as a [c]onductor.” (Id. ¶¶ 53, 54.)

      On January 31, 2014, Amtrak’s system general trainmaster informed

                                        5
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 6 of 20




Antidormi of this decision. (Id. ¶ 55.) “[T]he letter confirmed that Amtrak

had deferred making a final decision regarding [his] [c]onductor certification

until Amtrak’s Medical Director received and reviewed the results of the

additional eye doctor evaluation that [Antidormi] had stated in his [earlier]

letter he would be providing,” but such additional evaluation “did not

provide any basis to overturn the original determination that [Antidormi] had

failed to meet the vision acuity standards of 49 C.F.R. § 242.117.” (Id.

¶¶ 56, 57.)

      2.      Antidormi’s Petition and the Operating Crew Review Board’s

              Remand

      In April 2014, Antidormi filed a petition with the FRA’s Operating

Crew Review Board (hereinafter “the Board”) for review of Amtrak’s denial

of his certification as a conductor. (Id. ¶ 64.) In February 2015, the Board

issued an interim order, ordering Amtrak to “clarify its rationale and

authority for denying” Antidormi’s certification.” (Id. ¶ 65.) Amtrak

responded, and Antidormi responded to Amtrak’s submission. (Id.)

      In May 2016, the Board remanded the matter to Amtrak and ordered

it to affirm that Antidormi’s color vision test was an accepted test under the

federal regulations; “ensure that the Medical Examiner had or would

                                       6
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 7 of 20




consult with a railroad officer to determine whether [Antidormi] could

perform safely as a [c]onductor with special conditions attached to his

certification”; require the medical director to state the basis for his

determination in writing; and “issue a ‘new decision’ regarding [Antidormi’s]

certification, following the ‘proper procedures and requirements set forth in’

the federal regulations.” (Id. ¶ 66.)

       3.   Antidormi’s Request for an Accommodation

       “During the time that Antidormi’s December 23, 2013 rebuttal letter

was under review by Amtrak, [he] requested an accommodation under

Amtrak’s ADA accommodation process,” seeking to be placed in the

assistant conductor position. (Id. ¶ 75.) He was informed that he was

medically disqualified from both the conductor and the assistant conductor

positions because once an assistant conductor has been promoted to a

conductor position, they cannot return to the assistant conductor position

as it would violate the Collective Bargaining Agreement (CBA). (Id. ¶¶ 62,

76.)

       Amtrak and Antidormi worked to find an open position that he would

be medically qualified for, and identified a position in Amtrak’s baggage

department. (Id. ¶¶ 76-77.) Antidormi was offered a position as a “Red

                                        7
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 8 of 20




Cap/Baggageman,” which did not have color vision requirements. (Id.

¶¶ 79-80.) Antidormi did not have to participate in the interview process

prior to being offered the position because “it was an accommodation

provided through Amtrak’s ADA Panel review process.” (Id. ¶ 81.) He

officially began working as a baggageman in February 2014. (Id. ¶ 82.)

      In March 2017, Antidormi filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (EEOC) alleging that, “[o]n

September 22, 2016 System General Trainmaster refused to

accommodate [him] within the position of [c]onductor and [he] was

reassigned to work as a baggage handler.” (Id. ¶¶ 89-90 (internal

quotation marks omitted).)

B.    Procedural History

      Antidormi commenced this action on November 15, 2018 asserting

an ADA retaliation claim, ADA discrimination claim, and a Section 504

discrimination claim. (Compl.) Amtrak moved to dismiss the complaint for

failure to state a claim, (Dkt. No. 9), which the court granted in part and

denied in part. (Dkt. No. 20). Specifically, the court dismissed Antidormi’s

ADA retaliation claim, as well as his ADA and Section 504 discrimination

claims based on conduct occurring prior to May 18, 2016 or not contained

                                       8
 Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 9 of 20




within the EEOC charge. (Id. at 17.) In doing so, the court, in its

September 2019 Memorandum-Decision and Order, explained that “the

only adverse employment actions that may form the basis of Antidormi’s

[ADA and Section 504 discrimination] claims occurred on September 22,

2016, when Amtrak denied his certification requests and demoted him to

baggage handler.” (Dkt. No. 20 at 10-11 (citing Compl. ¶¶ 23, 32a, 33a).)

Amtrak now seeks summary judgment as to the remaining ADA and

Section 504 discrimination claims. (Dkt. No. 40.)

                        III. Standard of Review

      The standard of review under Fed. R. Civ. P. 56 is well settled and

will not be repeated here. For a full discussion of the governing standard,

the court refers the parties to its prior decision in Wagner v. Swarts, 827 F.

Supp. 2d 85, 92 (N.D.N.Y. 2011), aff’d sub nom. Wagner v. Sprague, 489

F. App’x 500 (2d Cir. 2012).

                               IV. Discussion

      Amtrak seeks summary judgment as to Antidormi’s remaining claims

for untimeliness and on the merits. (Dkt. No. 40, Attach. 7 at 17-31.) In

response, Antidormi contends that his claims are not time-barred because

Amtrak denied him certification on September 22, 2016 after he filed an

                                      9
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 10 of 20




administrative appeal with the Board, and “[t]his denial was a discre[te] act

of discrimination that gave rise to [his] timely discrimination claims”; he has

presented a prima facie case of discrimination; Amtrak did not have a

legitimate business justification for denying Antidormi his certification; and

such decision was a pretext for discriminatory animus. (Dkt. No. 47 at 3-

15.) As discussed below, because no adverse employment action

occurred after May 18, 2016, Antidormi’s discrimination claims are

untimely.

A.    ADA Discrimination Claim

      A plaintiff “generally must file a charge of discrimination with the

EEOC within three hundred days after the alleged unlawful employment

practice occurred.” Duplan v. City of New York, 888 F.3d 612, 621 (2d Cir.

2018) (internal quotation marks and citations omitted). Here, Antidormi’s

EEOC Charge was filed on March 14, 2017. (Dkt. No. 1, Attach. 1.) Thus,

as noted above and in the court’s prior decision, any act that occurred prior

to May 18, 2016 is time-barred. Because the only post-May 18, 2016

conduct alleged in Antidormi’s complaint is that he was denied certification

and demoted to baggage handler on September 22, 2016, (Compl. ¶¶ 23,

32a, 33a), the disputed timeliness issue concerns Amtrak’s September 22,

                                      10
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 11 of 20




2016 letter and whether it is a discrete act of discrimination. If the

September 22, 2016 letter constitutes a discrete act, then Antidormi’s

March 14, 2017 EEOC Charge would be timely. However, for the reasons

explained herein, Amtrak’s September 22, 2016 letter does not constitute a

discrete act, and, thus, Antidormi’s ADA discrimination claim is untimely.



      Amtrak maintains that the allegedly discriminatory act at issue here is

Amtrak’s decision to deny Antidormi conductor certification, which occurred

on January 31, 2014, and/or when Antidormi was placed in the

baggageman position in February 2014, and that its September 22, 2016

letter was merely a restatement of these decisions. (Dkt. No. 40, Attach. 7

at 21.) Thus, Amtrak contends, nothing that occurred in September

2016—or any time after May 18, 2016—resulted in an adverse

employment action. (Id. at 18-21.)

      In response, Antidormi argues that his claims are not time-barred

because his administrative appeal was a “distinct and renewed request to

be certified as a conductor,” wherein he “specifically requested that he be

certified as a [c]onductor . . . or that he be provided a conditional

certification.” (Dkt. No. 47 at 13-15.) According to Antidormi, Amtrak’s

                                       11
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 12 of 20




September 2016 letter was a “separate discriminatory act” and constituted

a “new decision” to deny him his certification. (Id.) Thus, in Antidormi’s

view, because this “discre[te] act of discrimination” occurred within 300

days of the filing of Antidormi’s EEOC charge, his ADA discrimination claim

is timely. (Id.)

      Identifying when the limitations period begins to run on a

discrimination claim requires determining “when the [employment] decision

was made and [the plaintiff] was notified.” Del. State Coll. v. Ricks, 449

U.S. 250, 259 (1980). “Each discrete discriminatory act starts a new clock

for filing charges alleging that act.” Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 113 (2002). “The charge, therefore, must be filed within

the . . . 300–day time period after the discrete discriminatory act occurred.”

Id. “An adverse employment action is a ‘materially adverse change in the

terms and conditions of employment.’” Atkins v. Rochester City Sch. Dist.,

764 F. App’x 117, 119 (2d Cir. 2019) (quoting Galabya v. N.Y.C. Bd. of

Educ., 202 F.3d 636, 640 (2d Cir. 2000)). “Examples of adverse actions

include ‘termination of employment, a demotion evidenced by a decrease

in wage or salary, a less distinguished title, a material loss of benefits,

[and] significantly diminished material responsibilities.’” Id. (quoting

                                       12
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 13 of 20




Galabya, 202 F.3d at 640).

      The two events identified as the only adverse actions that may

potentially form the basis of Antidormi’s claims—Amtrak’s denial of his

conductor certification, and his demotion to baggage handler—fail because

they occurred well before May 18, 2016, were sufficiently final so as to

trigger the limitations period, and nothing in Amtrak’s September 2016

letter altered such determinations.

      1.    Denial of Certification & Failure to Provide Antidormi With a

            Conditional Certification to Work as an Assistant Conductor

      Antidormi made the following requests in his petition to the Board:

“That Amtrak be required to provide [Antidormi] with an additional field test

under conditions that permit him to prove that he can safely perform his

duties as [c]onductor,”4 or, alternatively, “that Amtrak be required to

reverse its decision to unconditionally deny [him] certification as

[c]onductor and that he be conditionally certified to work as an [a]ssistant

[c]onductor, where, by Amtrak’s own [s]tandards he would not be required


      4
         To the extent this request is construed as a request for an
accommodation, because Antidormi does not argue as such in his
opposition to Amtrak’s motion, and because there is no evidence in the
record suggesting that he made such a request as an accommodation,
the court need not, and does not, analyze it.
                                      13
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 14 of 20




to interpret railroad signals.” (Dkt. No. 47, Attach. 4 at 6.)

      Antidormi’s request to “reverse” Amtrak’s decision to deny him

conductor certification and a conditional certification to work as an

assistant conductor does not restart the statute of limitations. Indeed,

Antidormi previously made these same requests, and Amtrak

unequivocally denied such requests on January 31, 2014—well before its

September 22, 2016 letter. Specifically, as to his conductor certification

request, Amtrak’s January 31, 2014 letter stated, in relevant part: “per my

earlier letter dated December 17, 2013, Amtrak must deny your

certification status as a Passenger conductor for Amtrak. This decision is

effective today, January 31, 2014.” (Id. at 15-16.) As to his assistant

conductor request, Amtrak’s letter stated, in relevant part: “To the extent

you are arguing that you should be able to work as an [a]ssistant

[c]onductor despite your inability to maintain your [c]onductor certification,

this is an issue that must be taken up with your union, since maintenance

of certification status is mandated by your [CBA].” (Id.) It is also

undisputed that once an assistant conductor is certified, medically

qualified, and promoted to a conductor position, he “may not return to the

[a]ssistant [c]onductor position because it would violate the CBA.” (Def.’s


                                       14
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 15 of 20




SMF ¶ 62.)

       Indeed, “[i]t is settled that an employee may not extend or

circumvent the limitations period by requesting modification or reversal of

an employer’s prior action.” Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121,

131 (1st Cir. 2009) (citing Ricks, 449 U.S. at 261 n.15 (“Mere requests to

reconsider . . . cannot extend the limitations periods applicable to the civil

rights laws.”)); Castiblanco v. Am. Airlines, Inc., No. 17-cv-5639, 2019 WL

4751880, at *9 (E.D.N.Y. Sept. 29, 2019) (noting that a request for

reconsideration of a prior denial will not restart the statute of limitations

clock).

      Thus, because Amtrak’s January 31, 2014 letter unequivocally

denied Antidormi his conductor certification and assistant conductor

requests, the statute of limitations began to run on January 31, 2014.5 See

Ricks, 449 U.S. at 261 (holding that the starting point for the deadline


          5
         The court is aware of the Board’s order to Amtrak to “issue a new
decision regarding [Antidormi’s] certification, following the proper
procedures and requirements,” (Dkt. No. 47, Attach. 2 at 10), but notes
that Antidormi’s conclusory argument that such order supports the
conclusion that Amtrak’s September 2016 letter constituted a “new
decision,” thus making his filing timely, (Dkt. No. 47 at 14-15), is
unavailing. Indeed, Antidormi has offered no support for such assertion,
and, for the reasons described herein, it is of no moment what the Board
factored into the administrative appeals process.
                                       15
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 16 of 20




occurs when a plaintiff has notice of an official, i.e., not “tentative,”

decision); Smith v. United Parcel Serv. of Am., Inc., 65 F.3d 266, 268 (2d

Cir. 1995) (“[T]he limitation period begins to run on the date when the

employee receives a definite notice of the termination . . . [and] for the

notice to be effective, it must be made apparent to the employee that the

notice states the official position of the employer.” (internal quotation marks

and citations omitted)); Arias-Mieses v. CSX Transp., Inc., 630 F. Supp. 2d

328, 332 (S.D.N.Y. 2009) (finding that the statute of limitations period

commenced on the date that the railroad employee received his

termination letter, and his commencement of a grievance procedure in no

way suggested that the termination decision was tentative).

      To the extent Antidormi’s request to “reverse” Amtrak’s decision to

deny him conductor certification and to deny him a conditional certification

to work as an assistant conductor can be construed as a renewed request

for an accommodation, such request still does not form the basis of a

timely ADA claim.6

       6
        The court is not persuaded that Antidormi made a renewed
request for accommodation in his administrative appeal. Rather, the
requested relief is simply a request for reconsideration of Amtrak’s
previous denials of his certification and to work as an assistant conductor.
Nonetheless, even if Antidormi’s administrative appeal can be construed
as a renewed request for an accommodation, it does not restart the
                                        16
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 17 of 20




      Indeed, Antidormi requested an accommodation to be an assistant

conductor on January 3, 2014, (Compl. ¶ 19; Dkt. No. 40, Attach. 6 at 45),

and, as explained above, Amtrak’s January 31, 2014 letter explained that,

“[t]o the extent [Antidormi was] arguing that [he] should be able to work as

an [a]ssistant [c]onductor despite your inability to maintain your [c]onductor

certification, this is an issue that must be taken up with your union, since

maintenance of certification status is mandated by your [CBA].” (Dkt. No.

47, Attach. 4 at 15-16.) Further, it is undisputed that Anitdormi “requested

an accommodation . . . that he be placed in the [a]ssistant [c]onductor

position,” and that, in response, he “was informed that he was medically

disqualified from the [c]onductor and [a]ssistant [c]onductor

positions . . . so he engaged with Amtrak to identify an open position that

he was not medically disqualified from performing.” (Def.’s SMF ¶¶ 75-76.)



      As such, Antidormi was made aware of the denial of his requests well

before the September 22, 2016 letter. See Elmenayer v. ABF Freight Sys.,

Inc., 318 F.3d 130, 134-35 (2d Cir. 2003) (holding that an employer’s

rejection of an employee’s proposed accommodation for religious practices



statute of limitations clock.
                                      17
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 18 of 20




does not give rise to a continuing violation because “[t]he rejection of a

proposed accommodation is a single completed action when taken, quite

unlike the ‘series of separate acts’ that constitute a hostile work

environment and ‘collectively constitute’ an unlawful employment practice.

Although the effect of the employer’s rejection continues to be felt by the

employee for as long as he remains employed, that continued effect is

similar to the continued effect of being denied a promotion or denied a

transfer, denials that Morgan offered as examples of a discrete act.” (citing

Morgan, 536 U.S. at 114); Ross v. New York, No. 15-CV-3286, 2017 WL

354178, at *2 (S.D.N.Y. Jan. 24, 2017) (“Though the request was renewed

and again rejected . . . the statute of limitations runs from the initial

request, as repeated requests for the same accommodation or requests for

reconsideration of a denial of an accommodation do not restart the clock

under the ADA.” (citing Elmenayer, 318 F.3d at 134-35)).

      2.    Demotion to Baggage Handler

      To the extent Antidormi is arguing that Amtrak demoted him to

baggage handler in September 2016, such assertion is belied by the

record. Indeed, on February 7, 2014, Antidormi requested to be placed in

the baggage department. (Dkt. No. 40, Attach. 6 at 47.) On February 11,


                                        18
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 19 of 20




2014, Amtrak responded to this request and stated it would “assist in

reassigning [Antidormi] to a vacant position that meets [his] qualifications

and satisfies [his] restrictions.” (Id. at 49-51.) And it is undisputed that

Antidormi began working as a Baggageman, as an accommodation, on or

around February 20, 2014. (Def.’s SMF ¶¶ 5, 77, 80-82.) As such, to the

extent Antidormi relies on his demotion to baggage handler as a basis for

an adverse employment action occurring in September 2016, because the

demotion occurred well before September 2016, it is untimely and does not

form the basis of his ADA discrimination claim.

B.    Section 504 of the Rehabilitation Act Discrimination Claim

      Unlike the ADA, the Rehabilitation Act does not contain a specific

statute of limitations. See Morse v. Univ. of Vt., 973 F.2d 122, 125 (2d Cir.

1992). In the absence of an express statute of limitations, the Second

Circuit has held “that actions under § 504 of the Rehabilitation Act are

governed by the state statute of limitations applicable to personal injury

actions.” Id. at 127. In New York, the statute of limitations for personal

injury actions is three years. See Pearl v. City of Long Beach, 296 F.3d

76, 79 (2d Cir. 2002); N.Y. C.P.L.R. § 214(5). Thus, because Antidormi

filed his complaint on November 15, 2018, he may only assert his claims


                                       19
Case 1:18-cv-01344-GLS-CFH Document 54 Filed 08/04/21 Page 20 of 20




under the Rehabilitation Act as to Amtrak’s actions after November 15,

2015. However, as discussed above, because Amtrak’s September 22,

2016 letter is the only alleged adverse employment conduct forming the

basis of Antidormi’s claims, and because such letter is not, in fact, a

discrete act of discrimination, Antidormi’s Section 504 of the Rehabilitation

Act claim is untimely.

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Amtrak’s motion for summary judgment (Dkt. No. 40)

is GRANTED; and it is further

      ORDERED that Amtrak’s motion to preclude Antidormi’s expert

witness testimony (Dkt. No. 38) is DENIED as moot; and it is further

      ORDERED that Antidormi’s complaint (Dkt. No. 1) is DISMISSED;

and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

August 4, 2021
Albany, New York

                                      20
